EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Steve Olson on 24 February 2022.  See attached Proposed Claim Amendments for detailed mark-up.
The application has been amended as follows.  Claims now read:

(Currently Amended) An airbag device for a seat of a vehicle, the airbag device comprising:
an airbag for storage within the seat and deployment from the seat to integrally cover a head and a side portion of an occupant seated on the seat; and
an inflator for supplying gas to the airbag;
wherein the airbag defines a plurality of chambers including a head protecting chamber for storage in an upper portion of a backrest portion of the seat and configured to extend over a head of the occupant and first and second side protecting chambers for storage in left and right side portions, respectively of the backrest portion and configured to cover a side portion of the occupant[[; ]], and 
wherein the airbag has a rear side, a forward side and first and second lateral sides, the forward side including a central portion parallel to the rear side, a first lateral portion rearwardly angled from the central portion to the first lateral side, and a second lateral portion rearwardly angled from the central portion to the second lateral side, the head protecting chamber extending between the rear side and the central portion of the forward side and configured to forwardly extend at least as far as the first and second side protecting chambers.


3.	(Currently Amended) The airbag device according to claim 1, wherein a position of the airbag where a seatbelt of the seat passes is proximate to an outlet of gas ejected from the inflator into one of the first and second side protecting chambers during expansion and deployment.
4.	(Currently Amended) The airbag device according to claim 1, wherein each side protecting chamber has a shoulder and chest protecting part configured to cover a shoulder and a chest of the occupant, and a waist protecting part configured to cover a waist of the occupant, and the shoulder and chest protecting part is formed at a position where a seatbelt of the seat passes during expansion and deployment.
5.	(Currently Amended) The airbag device according to claim 1, wherein each side protecting chamber has a shoulder and chest protecting part configured to cover a shoulder and a chest of the occupant, and a waist protecting part that covers a waist of the occupant.
6.	(Currently Amended) The airbag device according to claim 4, wherein the shoulder and chest protecting part of one of the first and second side protecting chambers has an extending part that extends further below the airbag than another portion of the one of the first and second side protecting chambers in a flat condition.
7.	(Currently Amended) The airbag device according to claim 5, wherein the shoulder and chest protecting part of one of the first and second side protecting chambers has an extending part that extends further below the airbag than another portion of the one of the first and second side protecting chambers in a flat condition.
8.	(Cancelled) 
9.	(Currently Amended) The airbag device according to claim 1 in combination with the seat, wherein:
attachment of the airbag to the backrest portion is performed by stud bolts provided on the inflator.

10.	(Currently Amended) The airbag device according to claim 3, wherein:
attachment of the airbag to the backrest portion is performed by stud bolts provided on the inflator.

11.	(Currently Amended)	The airbag device according to claim 1, wherein each side protection chamber includes a shoulder and chest protection part and a waist protecting part, the shoulder and chest protection part of the first side protection chamber extending between the rear side and the forward side at a first intersection of the central portion and first lateral portion of the forward side and the shoulder and chest protection part of the second side protection chamber extending between the rear side and the forward side at a second intersection of the central portion and second lateral portion of the forward side.
12.	(Currently Amended)	The airbag device according to claim 1, wherein the central portion of the forward side of the airbag is offset laterally offset, such that a portion of the first side protecting chamber is configured to forwardly extend farther than the second side protecting chamber.
13.	(Currently Amended)	The airbag device according to claim 1, wherein the airbag further includes an extending part between the central portion of the forward side and the first lateral side, the extending part configured to extend forwardly farther than the central portion.  
17. 	(Currently Amended)	An airbag device for a seat of a vehicle, the airbag device comprising:
an airbag for storage within the seat and deployment from the seat to integrally cover a head and a side portion of an occupant seated on the seat; 
a first inflator; and
a second inflator
wherein the airbag has a rear side, a forward side and first and second lateral sides, the forward side including a central portion, a first lateral portion rearwardly extending from the central portion to the first lateral side, and a second lateral portion rearwardly extending from the central portion to the second lateral side, and

18.	(Currently Amended)	The airbag device according to claim 17, wherein the central portion of the forward side of the airbag is offset laterally offset, such that a portion of the first side protecting chamber is configured to forwardly extend farther than the second side protecting chamber.
19.	(Currently Amended)	The airbag device according to claim 17, wherein the airbag further includes an extending part between the central portion of the forward side and the first lateral side, the extending part configured to extend forwardly farther than the central portion.  
Please see Proposed Claim Amendments for full markup. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN BECK
Primary Examiner
Art Unit 3614



/KAREN BECK/Primary Examiner, Art Unit 3614